Citation Nr: 0205329	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-31 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Entitlement to an increased rating for intervertebral 
disc syndrome evaluated as 40 percent, prior to 
January 28, 2000.

2.  Permanency of total disability rating due to entitlement 
to a total disability rating based upon individual 
unemployability (TDIU), to include eligibility under 
38 U.S.C.A. § Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to 
May 1985.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for intervertebral disc syndrome.  In March 1999 and 
June 2000, the claim was remanded for further development.  
In a November 2000 rating decision, the veteran's 40 percent 
rating for intervertebral disc syndrome was increased to 
60 percent, effective January 28, 2000; she was granted a 
TDIU, effective January 28, 2000; and eligibility for 
Dependent's Educational Assistance (DEA) pursuant to 
Chapter 35 was denied.  The RO determined at that point that 
the veteran's claim for an increased rating had been 
satisfied, and it removed her case from appellate status.  
The Board finds that the RO incorrectly determined that the 
appeal had been fully satisfied.  The appellant had perfected 
her appeal from a January 1996 rating, for which she had 
filed a claim in July 1995.  The grant of the highest 
available schedular evaluation effective January 28, 2000, 
did not abrogate the pending appeal, because it was made 
effective for less than the entire period of the claim.  In 
disagreeing with the effective date of the increase, the 
veteran was, in effect, continuing the appeal from the 
January 1996 rating, rather than making a new claim for 
earlier effective date.  While the RO processed this 
disagreement as a new claim for earlier effective date, it is 
in fact merely a continuation of the previously-perfected 
appeal for higher evaluation.  The Board has thus restored 
the docket number for the claim for increase and has stated 
the issue as on the cover page. 

In November 2001, a Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  The transcript is of record.  

This case was advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2001).


FINDINGS OF FACT

1.  From July 1995, the veteran's pronounced intervertebral 
disc syndrome has been productive of left and right-sided 
sciatica, chronic pain, and flare-ups with little 
intermittent relief.  

2.  The veteran does not have permanent loss or loss of use 
of both of her hands, both of her feet, one hand and one 
foot, sight in both eyes; nor is she permanently helpless or 
bedridden.  

3.  The veteran is not rated as permanent and total for 
compensation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating and no more, for 
intervertebral disc syndrome from July 1995 to January 2000 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.4.71, 4.71a, Diagnostic 
Code 5293 (2001). 

2.  The criteria for permanency of a TDIU to include 
eligibility under Chapter 35, Title 38, United States Code 
have not been met.  38 U.S.C.A. § 3501(a)(1)(D) (West 1991); 
38 C.F.R. §§ 3.340 (b), 3.807(a)(1)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. At 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to the evaluation for her 
intervertebral disc syndrome, permanency of a total rating 
and Chapter 35 benefits.  She was not notified of the 
provisions of the VCAA; however, the laws and regulations 
pertaining to the aforementioned issues were provided to the 
veteran by rating decision of January 1996, and an April 2001 
statement of the case (SOC).  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to make a 
claim for an increased evaluation.

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
There is also a duty to attempt to obtain VA and private 
treatment records if relevant to the claim.  38 U.S.C.A. 
§ 5103A(c), (d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(3) and (4)).  The veteran has submitted 
medical opinions from John Sharp, DO, and had several VA and 
private treatment records associated with the claims folder.  
The record is adequate for a determination for the period of 
evaluating the disability from July 1995 to January 2000.  At 
this time, nothing in the record suggests that additional 
examination or opinion is necessary.  

The veteran has also had the opportunity to testify at a 
hearing regarding her claim.  She provided hearing testimony 
at a Board hearing in Washington, DC in November 2001.  

There is no prejudice to the veteran in deciding her claim on 
the merits, because she has been told what the requirements 
are to establish entitlement to an increased evaluation, 
permanency of a total rating and Chapter 35 benefits, she has 
been provided ample opportunity to present evidence meeting 
those requirements at a Board hearing, and there is no 
indication that any additional evidence might be pertinent to 
the issue now on appeal, as to which the law, rather than the 
evidence, is dispositive.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to her case.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has substantially discharged its duty 
under the VCAA, and the Board may reach the merits of this 
appeal.


B.  Increased Rating for July 1995 to January 2000

By rating decision of November 2000, the RO increased the 
veteran's 40 percent evaluation to 60 percent for 
intervertebral disc syndrome, effective January 28, 2000.  
The veteran agreed with the increase to 60 percent, which is 
the highest schedular rating available for intervertebral 
disc syndrome, but she did not agree with the effective date 
of the 60 percent evaluation.  The 60 percent evaluation was 
only for part of the appeal period and on a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  This claim is for 
the evaluation period from July 1995 to January 2000, to 
determine whether an evaluation greater than 40 percent is 
warranted for that period of time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The service-connected intervertebral disc syndrome is rated 
at 40 percent prior to January 2000 and 60 percent since 
January 2000, under DC 5293, intervertebral disc syndrome.  

Under DC 5293, intervertebral disc syndrome that is severe, 
with recurring attacks, with intermittent relief, warrants a 
40 percent evaluation.  In order to warrant a 60 percent 
evaluation for intervertebral disc syndrome, the disability 
must be pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, with 
little intermittent relief.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints or muscles, or associated structures, 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001).  

In this case, the veteran filed a claim for an increased 
evaluation in July 1995.  She was evaluated at that time as 
40 percent under DC 5293.  In July 1995, a statement was 
submitted to VA from the veteran's private physician, Dr. 
Sharp, who indicated in pertinent, part, that the veteran was 
being treated occasionally with in-office physical therapy 
and osteopathic manipulation for acute exacerbations.  These 
treatments were not predictable but occurred no more than two 
times per month.  Dr. Sharp also indicated that the veteran's 
back pain was chronic and constant with occasional flare-ups.  
At that time, she was using pain medication (Methadone 5 mg.) 
three times per day.  Dr. Sharp stated that the condition was 
chronic and would continue to deteriorate with age.  Dr. 
Sharp's medical records from July 1994 to September 1996, 
showed continuous treatment for the veteran's intervertebral 
disc syndrome.  In July 1994, the veteran was seen with back 
pain and spasms.  In November 1994, she was seen for low back 
pain radiating down her left leg.  In January 1995, low back 
pain was continuing and noted to be worse at times.  In 
February 1995, the low back pain was radiating down both 
legs.  On a monthly basis, she was prescribed pain 
medication, mostly Percocet and Methadone.  

In October 1997, the veteran underwent a VA examination.  She 
complained of low back pain and exacerbation of pain if she 
sat longer than 10 minutes.  She related that she would be 
able to walk on a level surface for one-half hour without 
exacerbating her pain.  She was able to lift less than 
10 pounds.  She stated that she rested and stretched every 
half an hour.  She had right-sided sciatica twice, otherwise 
left-sided sciatica was present.  Three toes on the left 
foot, lateral aspect, became numb from time to time.  Right 
and left straight leg raising were essentially negative, 
producing mild back pain in the lower back.  Physical 
examination revealed range of motion of 10 degrees of 
backward extension, forward flexion of 80 degrees, rotation 
was normal and lateral bending was 20 degrees, bilaterally.  
All of the maneuvers were noted to produce further pain in 
the veteran but she completed the examination as requested.  
The diagnosis was degenerative disc disease, L5-S1, with 
chronic pain syndrome.  

During a July 1995 VA examination, the veteran was seen and 
noted to be walking without a limp and without obvious 
distress.  The primary concern at this examination was the 
veteran's agitation over her inability to obtain additional 
narcotic pain medication.  She was referred to the pain 
clinic.  

In September 1996, the veteran was seen at a VA facility 
complaining of chronic pain that had been treated by a 
private physician with Percocet and Valium.  The examiner 
noted no edema or erythema, but tenderness was noted over the 
sciatic notch on the hips.  Straight leg raising also 
increased her low back pain.  The diagnosis was sciatica.   

Throughout the period from the date of claim in July 1995 to 
January 2000, the veteran was treated for muscle spasms, 
right and left-sided sciatica, numbness of the toes of the 
feet, and increased pain on straight leg raising.  Although 
occasionally the pain was not as severe and on one occasion 
was described as mild, on most occasions, the veteran was 
treated for pronounced pain and was on continuous pain 
medication such as Methadone, receiving monthly refills of 
prescription for the intervertebral disc pain.  More often, 
the pain was described as chronic, and she was referred to 
the pain clinic.  Occasional flare-ups were also noted.  
While the Board is unable to assign any specific additional 
limitation that is likely during flare-ups if a competent 
medical doctor has not done so, it is reasonable to consider 
that, since the veteran has exhibited chronic pain with 
constant medication for such, accompanied by sciatica, muscle 
spasm, and other neurological findings appropriate to the 
site of the diseased disc, giving the benefit of any 
reasonable doubt to the veteran, an increased evaluation is 
warranted to 60 percent.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001). Therefore, a 60 percent evaluation is warranted 
under DC 5293 from July 1995, the date of the claim, to 
January 2000 for the veteran's intervertebral disc syndrome.  
This is the maximum schedular evaluation under DC 5293.  

The veteran has claimed that 60 percent evaluation should be 
dated to 1992.  She claims, in essence, that she has been 
pursuing an increased evaluation since that time.  The record 
shows that the appellant was granted a temporary total 
evaluation because of hospitalization by rating decision in 
August 1992, of which she was notified by letter dated August 
25, 1992.  She did not appeal that determination.  In October 
1993, she submitted an informal claim for an increase for her 
back disability.  This claim was denied in August 1994, and 
the veteran was notified on August 16, 1994.  In May 1995, 
the RO adjudicated the issue of entitlement to service 
connection for a psychiatric disorder and confirmed the 
rating for intervertebral disc disease.  In July 1995, the 
appellant submitted a statement in support of claim, saying 
it was a notice of disagreement with the denial of an 
increase in service connection for intervertebral disc 
syndrome.  She did not identify the decision she wished to 
appeal.  The RO determined, without stating the reason, that 
this was not a valid notice of disagreement and it treated 
the statement as a new claim for increase.  In January 1996, 
the RO denied the claim for increase, notifying the appellant 
by letter dated February 2, 1996.  She submitted a notice of 
disagreement on February 23, 1996.  A statement of the case 
was issued on March 8, 1996, and she perfected her appeal on 
September 3, 1996.  

In order to perfect an appeal, a claimant must file a timely 
notice of disagreement and, after a statement of the case is 
provided, a timely substantive appeal.  See 38 U.S.C.A. 
§ 7105 (West 1991).  The notice of disagreement must be filed 
within a year of notice of the action appealed.  Id., 38 
C.F.R. § 20.302(a) (2001).  Then, after a statement of the 
case is provided, a claimant must perfect an appeal by filing 
a substantive appeal within the remainder of the one-year 
period from notification of the adverse determination or 
within 60 days of the statement of the case, whichever is 
longer.  38 U.S.C.A. § 7105(a), (d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (as amended 66 Fed. Reg. 50,318-50,319, (Oct. 3, 
2001) (effective February 11, 1997)).

In this case, if the appellant's July 11, 1995 statement is 
taken as a notice of disagreement, she did not file a timely 
appeal.  That is because a statement of the case was provided 
to her on March 8, 1996, and she did not file a VA Form 9 
(substantive appeal) until September 3, 1996.  That is more 
than 60 days after the statement of the case, and more than a 
year after either the August 1994 rating decision or the May 
1995 rating decision.  Both of those ratings are final.

Accordingly, taking the appellant's July 1995 statement as a 
claim for increase, as the RO did, it is clear that the 
appellant did perfect an appeal from the February 1996 rating 
decision when she filed her substantive appeal in September 
1996.

There is no medical evidence from May 1995 (the most recent 
final decision regarding the back evaluation) to July 1995 on 
which to base a 60 percent evaluation.

This grant of a 60 percent evaluation for intervertebral disc 
syndrome from the date of claim accords the benefit of any 
reasonable doubt to the veteran.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).


C.  Permanency of TDIU, to include eligibility under 
Chapter 35.

The veteran has also filed disagreement with the denial of 
permanency of her TDIU, effective January 2000, to include 
eligibility under Chapter 35.  

Under pertinent criteria, permanence of total disability will 
be taken to exist when such impairment is reasonably certain 
to continue throughout the life of the disabled person.  The 
permanent loss or loss of use of both hands, or of both feet, 
or of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or bedridden constitutes 
permanent total disability.  Diseases and injuries of long 
standing which are actually totally incapacitating will be 
regarded as  permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  Permanent total disability ratings may not be 
granted as a result of any incapacity from acute infectious 
disease, accident, or injury, unless there is present one of 
the recognized combinations or permanent loss of use of 
extremities or sight, or the person is in the strict sense 
permanently helpless or bedridden, or when it is reasonably 
certain that a subsidence of the acute or temporary symptoms 
will be followed by irreducible totality of disability by way 
of residuals.  The age of the disabled person may be 
considered in determining permanence.  38 C.F.R. § 4.15 
(2001).

Additionally, basic eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
depends upon meeting certain requirements.  An "eligible 
person" means, inter alia, the spouse or child of a veteran 
who was discharged from service under conditions other than 
dishonorable, and has a permanent total service-connected 
disability.  38 C.F.R. § 3.807(a)(1)(2) (2001).  Service-
connected disability or death must have been the result of 
active military, naval, or air service.  38 C.F.R. § 3.807(b) 
(2001).

In this case, the veteran is service connected for 
intervertebral disc syndrome, status post lumbar laminectomy, 
L5-S1, evaluated as 60 percent disabling, and narcotic 
addiction with adjustment disorder with depressed and anxious 
mood, evaluated as 30 percent disabling.  The combined 
disability rating is 70 percent, and, thus, she does not have 
a total disability rating under the schedular criteria.  

The veteran is in receipt of a total disability evaluation 
based on individual unemployability (TDIU).  This rating 
recognizes that, although her service connected disabilities 
are not such that they would render it impossible for the 
average person to follow a substantially gainful occupation, 
they have that effect on her as an individual.  The 
regulation governing assignment of TDIU ratings, 38 C.F.R. 
§ 4.16, does not provide for permanency of TDIU ratings.  

The veteran is 44 years old, and is not service-connected 
with any disability that shows that the probability of 
permanent improvement under treatment is remote.  She has 
three years of college, takes care of her children and runs 
her household.  Although her physician, Dr. Sharp, indicates 
that her intervertebral disc syndrome is permanent, with 
little hope of improvement at this time, his statement does 
not indicate that there is no hope for improvement.  Further, 
that disability cannot be rated any higher under the rating 
schedule.  The veteran has been determined to be unemployable 
based on both her intervertebral disc syndrome and her 
narcotic addiction with adjustment disorder with depressed 
and anxious mood.  There is no medical evidence that 
indicates that her psychiatric disability is permanent in 
degree.  Finally, she has no service-connected disability 
that results in permanent loss or loss of use of both of her 
hands, both of her feet, one hand and one foot, sight in both 
eyes; nor is she permanently helpless or bedridden.  Based on 
the foregoing, permanency of TDIU is not warranted.  

As for the eligibility for Chapter 35 benefits, since the 
veteran does not have a permanent and total service-connected 
disability, she has no basis on which to claim eligibility 
for Chapter 35 benefits.  The criteria for Chapter 35 
eligibility has not been met. The law is clear and precludes 
eligibility in this case.  Where the law is dispositive, the 
claim must be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the 
Board has no alternative but to deny the appellant's appeal 
as she does not meet the legal criteria for eligibility for 
the Chapter 35 educational assistance program.


ORDER

Entitlement to a 60 percent evaluation, and no more, for 
intervertebral disc syndrome is granted from July 11, 1995, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.  

Entitlement to permanency of disability rating for total 
disability rating based on individual unemployability (TDIU), 
to include Chapter 35 benefits, is denied.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

